Citation Nr: 0605234	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  00-09 656	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a low back injury from January 25, 1993, to 
March 29, 1999.



REPRESENTATION

The veteran represented by:  Michael E. Wildhaber, Attorney-
at-Law



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from August 
1968 to 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
granted service connection for lumbar instability - as a 
residual of a back injury, and assigned an initial 10 percent 
rating effective January 25, 1993 (the date of receipt of the 
original claim for service connection for a low back 
disability).  As of March 29, 1999 (the date of a VA 
examination), the rating for the low back disability 
increased to 40 percent.  

Subsequently, in May 2003, the RO assigned separate ratings 
for orthopedic and neurologic impairments from the low back 
injury in service.  Effective September 23, 2002 (the date of 
revision of the rating criteria for degenerative disc disease 
(DDD)), the veteran received a 20 percent rating for DDD of 
his lumbar spine, a 20 percent rating for left lower 
extremity (LLE) neuropathy, and a 20 percent rating for right 
lower extremity (RLE) neuropathy.  In May 2004, the RO 
increased the rating for DDD from 20 to 40 percent effective 
September 26, 2003 (the date of yet another revision of the 
rating criteria for DDD).  He perfected appeals challenging 
the initial ratings assigned for these disabilities, but, 
in May 2005, he withdrew his claims for higher initial 
ratings for DDD and bilateral neuropathy from appellate 
consideration.  He stated that he was satisfied with the 
rating levels assigned to his low-back/DDD disability for the 
period from 1999 to the present, and with the ratings 
assigned for his bilateral neuropathy from 2002 to the 
present (see correspondence from his representative dated on 
May 20, 2005).  See also 38 C.F.R. § 20.204(c) (2005).  So 
the only issue remaining on appeal is the initial rating 
assigned to his low back disability from January 25, 1993, 
to March 29, 1999.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals his initial rating, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

The Board issued a decision on August 8, 2005, denying the 
veteran's claims for higher initial ratings for the residuals 
of the low back injury.  Unfortunately, however, the 
aforementioned May 2005 correspondence was not associated 
with the claims file at the time the decision was issued and, 
thus, was not considered by the Board in its decision.  
Furthermore, in May 2004, the veteran's representative 
submitted medical records from Groetz Chiropractic Office, 
but this evidence also was not in the claims file and, 
therefore, not considered by the Board in its decision.  The 
May 2004 and 2005 correspondence and evidence bears directly 
on the claim at issue.

Accordingly, the Board has vacated its August 8, 2005 
decision (under separate cover) and is issuing this decision 
in its place.  But for the reasons discussed below, the case 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

As mentioned, in May 2004, the veteran submitted pertinent 
medical records from Dr. Groetz to the RO.  Apparently, 
however, the RO did not associate this evidence with the 
claims file and did not consider it or address it in the 
subsequent November 2004 and February 2005 supplemental 
statements of the case (SSOCs).  See 38 C.F.R. § 19.37(a) (If 
a statement of the case (SOC) or SSOC was issued before 
receipt of the additional evidence, the RO must furnish an 
SSOC addressing this evidence unless the evidence is 
duplicative or is not relevant to the issues on appeal).  

In September 2005, the veteran resubmitted the medical 
evidence from Dr. Groetz to the Board.  Generally, the Board 
cannot consider additional evidence that has not been 
initially considered by the RO unless it obtains a waiver 
from the veteran to do so.  38 C.F.R. § 20.1304(c); see also, 
Disabled American Veterans (DAV) v. Sec'y of Veteran's 
Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

In this case, the veteran has not indicated he is waiving 
initial consideration of the additional evidence in question 
by the RO.  So a remand is required so the RO can initially 
consider this additional evidence.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

Readjudicate the veteran's claim in light 
of the additional evidence obtained from 
Groetz Chiropractic Office.  Also 
consider arguments made in the May 2004 
and 2005 correspondence.  If the claim is 
not granted to his satisfaction, prepare 
another SSOC and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


